Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered February 19, 1981, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and sentencing him to concurrent indeterminate terms of imprisonment of from 5 to 15 years, and 3 to 9 years, respectively. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence for manslaughter in the first degree to an indeterminate term of from 2 to 6 years and for criminal, possession of a weapon in the second degree to an indeterminate term of from lYz to 4Yz years, with the sentences to run concurrently. As so modified, judgment affirmed. Defendant was convicted of using deadly physical force, without sufficient *801justification, while responding to an attack by others. At the time of the incident he was 40 years old with an unblemished record. While the jury’s finding that defendant had used deadly force without legal justification was supported by sufficient evidence, the circumstances of this case coupled with the absence of any prior criminal involvement on the defendant’s part, mandate a reduction in the sentences imposed. We have considered defendant’s other contentions and find them to be without merit. Titone, J. P., Weinstein, Gulotta and Niehoff, JJ., concur.